Citation Nr: 1131883	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disability manifested by watery eyes.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis.

3.  Entitlement to a compensable initial evaluation for hypertension.

4.  Entitlement to a compensable initial evaluation for headaches.

5.  Entitlement to a compensable initial evaluation for residuals, partial tear of extensor tendon with degenerative arthritis, right index finger.

6.  Entitlement to a compensable initial evaluation for nasal septal deviation.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to October 2008.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for a disability manifested by watery eyes.  It also granted service connection and the current evaluations for the remaining disabilities identified on the title page of this decision.  

The issues of entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis, and entitlement to an initial compensable evaluation for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a chronic disability manifested by watery eyes.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's headaches result in characteristic prostrating attacks averaging one in two months.

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's right index finger disability results in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or limitation of extension by more than 30 degrees.  

4.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's nasal septal deviation results in 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by watery eyes was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for a compensable initial evaluation for headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for a compensable initial evaluation for residuals, partial tear of extensor tendon with degenerative arthritis, right index finger, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2010).

4.  The criteria for a compensable initial evaluation for nasal septal deviation have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

As the April 2009 rating decision on appeal granted service connection for headaches, residuals of partial tear of extensor tendon with degenerative arthritis of the right index finger, and a nasal septal deviation, these claims are now substantiated.  Thus, the filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial ratings assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See July 2009 statement of the case and heading "Pertinent Laws; Regulations; Rating Schedule Provisions."

With respect to the Veteran's claim for service connection for a disability manifested by watery eyes, in July 2008 correspondence VA informed the appellant of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The July 2008 correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case with respect to the claim for a disability manifested by watery eyes was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of this claim, and to respond to VA notice.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA post-service medical records, and a lay witness statement.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded VA general medical examinations in February 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they were predicated on a reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant and the current examination results.  They provide clinical findings which are pertinent to the Veteran's claim for service connection for an eye disability, as well as the criteria applicable for rating the Veteran's service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran generally contends that as a result of serving in Afghanistan he has a disability manifested by watery eyes.  In December 2008 correspondence, the Veteran's wife stated that she had observed the Veteran have watery and red eyes.  She stated that he had reported to her that waste was burned during his deployment and the smoke irritated his eyes.  

The Board finds that the evidence does not show that the Veteran has a chronic disability manifested by watery eyes.  Post-service VA treatment records are negative for any pertinent diagnoses or findings suggesting that the Veteran has such a disability.  The report of a February 24, 2009, VA general medical examination relates that the Veteran's pupils were equal, round and reactive to light accommodation.  It identifies no abnormal eye findings and provides no pertinent eye diagnosis, or any other diagnosis that could manifest watery eyes.  

The Board recognizes the general allegations by the Veteran and his wife in support of this claim.  They are competent to provide testimony and statements concerning factual matters of which they have firsthand knowledge (i.e., experiencing or observing watery eyes during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran and his spouse, however, are not competent to diagnose the Veteran with a chronic disability manifested by watery eyes.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the current presence of a chronic disability or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of a current chronic disability manifested by watery eyes, service connection is not warranted.  

Compensable Initial Evaluations

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grants of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran generally contends that he is entitled to initial compensable evaluations for his service-connected headaches, right index finger disability and nasal septal deviation.  The Board will address his specific contentions below as appropriate.

The Veteran's headaches are rated analogously to migraines.  A 10 percent disability rating is warranted where there are characteristic prostrating attacks averaging one in two months over the past several months.  Less frequent attacks warrant a noncompensable disability rating.  Diagnostic Code 8100.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable initial evaluation for headaches.  

An April 2009 VA treatment record includes headaches in the Veteran's past medical history.  However, VA treatment records are negative for any evidence of characteristic prostrating attacks averaging one in two months.  

The report of the February 24, 2009, VA general medical examination sets forth the relevant history and the Veteran's subjective complaints.  The Veteran reported that he had headaches on the right top part of his head that occurred a few times per month.  It resolved with Tylenol or Aleve within one hour.  There was no photosensitivity, no nausea, no vomiting, no blurry vision and no head trauma recently.  HEENT examination was negative for any pertinent findings.  The resulting pertinent diagnosis was headaches, likely stress-related or from uncontrolled hypertension.  

The Board is aware of the Veteran's own assertions, made in May and August 2009 correspondence to VA, that his headaches warrant a compensable evaluation.  However, these contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as a layperson, is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Despite the Veteran's assertions, the medical record before the Board shows that he does not have characteristic prostrating attacks of headaches averaging one in two months.  Diagnostic Code 8100.  As a result, his assertions do not constitute evidence that this disability warrants a compensable initial evaluation.

The Veteran's right index finger disability is evaluated as limitation of motion of the index finger.  A 10 percent evaluation is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Diagnostic Code 5229.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable initial evaluation for residuals, partial tear of extensor tendon with degenerative arthritis, right index finger.

In December 2008 correspondence, the Veteran's wife reviewed the history of the Veteran's right index finger disability, and stated he had been told during active duty that he had two options: have a total knuckle joint replacement or live with the pain and non-use of the finger.  

An April 2009 VA treatment record includes volar subluxation, right, second PIP on MCP, in the Veteran's past medical history.  However, VA treatment records are negative for any evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or limitation of extension by more than 30 degrees.  Diagnostic Code 5229.  

The report of a February 26, 2009, VA examination provides the relevant history and the Veteran's subjective complaints.  On examination, there was normal flexion at the MCP joint except there was minimal separation of the finger tip when he was making a fist.  It was a bit easier to pry off the finger from his closed fist position with the right index finger.  Other than that, there was normal range of motion and he could approximate his index finger to the thenar imminence but was not able to touch the base of the MCP joint in fully flexed position at the PIP joint and MCP joint.  There was no more pain or weakness or lack of endurance or fatigue with repetitive range of motion.  The pertinent diagnosis was right hand condition, which showed degenerative arthritis of the right second MCP joint; March 2008 MRI had shown partial tear of the extensor tendon to the index finger at the MCP joint.  

The Board notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  

In this case, a February 2009 X-ray found evidence of previous trauma and mild post-traumatic osteoarthritis of the right second MCP joint.  However, for the purpose of rating disability from arthritis, a single MCP joint is not considered a major joint or group of minor joints.  38 C.F.R. § 4.45(f) (2010).  Thus, the Veteran's right index finger disability does not warrant a compensable evaluation under Diagnostic Code 5003.  

The Board is aware of the Veteran's own assertions, made in May and August 2009 correspondence to VA and during his VA examination, that his right index finger disability variously results in pain, locking, limitation of motion and weakness.  However, these contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right index finger disability do not warrant a compensable evaluation.  The evidence, including the February 26, 2009, VA examination report, simply does not show that pain, due to the service-connected right index finger, has caused functional loss comparable to the criteria for a 10 percent evaluation discussed above.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

The Veteran's nasal septal deviation is evaluated as deviation of the nasal septum.  A 10 percent evaluation is warranted for traumatic deviation with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Diagnostic Code 6502.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for nasal septal deviation.  

In December 2008 correspondence, the Veteran's wife reviewed the history of the Veteran's deviated nasal septum, including 1994 surgical repair, and stated that since 1998 he had been snoring extremely loudly and appeared at times to gasp for breath.  

An April 2009 VA treatment record includes status-post repair deviated nasal septum in the Veteran's past medical history.  However, VA treatment records are negative for any evidence of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Diagnostic Code 6502.  

The report of the February 24, 2009, VA general medical examination notes a past surgical history of deviated septum repair in the mid-1990s.  On examination, the Veteran had no frontal or maxillary sinus tenderness.  His nose and oropharynx were clear.  The report identifies no abnormal nasal or septum findings and provides no pertinent diagnosis.  

The Board is aware of the Veteran's own assertions, made in May and August 2009 correspondence to VA, that his nasal septal deviation warrants a compensable evaluation.  However, these contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  The Veteran himself, as a layperson, is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Despite the Veteran's assertions, the medical record before the Board shows that he does not have a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Diagnostic Code 6502.  As a result, his assertions do not constitute evidence that this disability warrants a compensable initial evaluation.

Extraschedular Evaluations

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, in May 2009 correspondence to VA the Veteran contended that his right index finger torn ligament affected his daily physical duties, and the chronic pain and weakness were a daily challenge.  He stated that the disability affected his job performance.  However, the February 26, 2009, VA examination report provides no findings or diagnosis of a current tear of the tendon.  

In addition, in May and August 2009 correspondence to VA the Veteran stated, respectively, that his headaches made him have to lie down due to becoming useless in daily activities, and made him have to lie down in his car while at work.  

However, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's headaches, right index finger disability or nasal septal deviation.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  There has been no demonstration of any exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not entitled to a compensable initial evaluation for headaches; a compensable initial evaluation for residuals, partial tear of extensor tendon with degenerative arthritis, right index finger; or a compensable initial evaluation for nasal septal deviation.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a disability manifested by watery eyes is denied.

A compensable initial evaluation for headaches is denied.

A compensable initial evaluation for residuals, partial tear of extensor tendon with degenerative arthritis, right index finger, is denied.

A compensable initial evaluation for nasal septal deviation is denied.


REMAND

A preliminary review of the record indicates that the Veteran's claims for an initial evaluation in excess of 10 percent for left knee osteoarthritis, and a compensable initial evaluation for hypertension, require additional development.  

In May 2009 correspondence, the Veteran specifically asserted that the range of motion of his service-connected left knee had "severely decreased" since his VA examination.  He also provided six blood pressure readings done in late April through mid-May 2009 with a home blood pressure monitor provided by his VA PCM.  Each diastolic reading was 101 or over.  These diastolic readings are higher than the readings set forth in the report of his most recent VA examination, conducted on February 24, 2009.

The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical providers who have treated him for his service-connected left knee osteoarthritis, and/or service-connected hypertension, since 2009.  Any authorization necessary for the release of such documents should be obtained from the Veteran.  Thereafter, attempt to obtain all identified treatment records, and associate them with the claims folder.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected left knee osteoarthritis.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected hypertension.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

4.  Then, readjudicate the Veteran's claims. If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


